DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Arguments/Remarks, filed 02/19/2021 has been accepted and entered. Claims 1, 3, 5, 7, 10, 16-19 and 21 have been amended. No claims have been added or canceled. Claims 1-21 is pending.

Response to Arguments
Applicant’s arguments see pg. 9-11, filed 02/19/2021, with respect to the rejection(s) of claims 1-21 are rejected under 35 U.S.C. §103 as being unpatentable over Eisen (US 6,002,741), and claims 6 and 19-21 are rejected under 35 U.S.C. §103 as being unpatentable over Eisen (US 6,002,741)  further in view of Gagnon (US 6,694,172), have been fully considered and are found persuasive.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 10, the prior art of record does not disclose or reasonably suggest, a radiation detector assembly, a method of imaging using a semiconductor detector, and a method of providing a radiation detector assembly, comprising  plural pixelated anodes wherein each pixelated anode configured to generate at least one secondary signal responsive to an induced charge caused by reception of a photon by at least one surrounding anode; acquire secondary signals from neighboring pixels of the one of the anodes responsive to an induced charge caused by the reception of the photon by the one of the anodes, the at least one secondary signals defining corresponding negative values; and organize the detected events into groups based on magnitudes of the corresponding negative values and determining an energy correction factor for the reception of the photon by the one of the anodes using the groups.
The closest art of record teaches the following:
McGregor et al. (US 6,175,120) discloses a high-resolution ionization detector and an array of such detectors (Abstract). The reference teaches that if (Fig. 3; 20"), region 32" would be a highly doped n-type region.  The interaction region 26" is low doped p-type, n-type, or intrinsic material.  The pervious region 22" composed of a n-type grid 22" of lines 23" is buried in the material.  The measurement region 30" consists of p-type or intrinsic material.  The back contact 36" is made from highly doped p-type material (col. 13; lines 16-21). The reference goes on to teach that if the holes have the higher CEF values, it would make the grid 22" more negative than the region 32", and the region 36" more negative than the region 22" (col. 13; lines 21-23).
Wangerin et al. (US 2011/0297838) discloses radiation detection techniques and systems and, more particularly, to the detection and correction of signals using such systems [0001]. The reference teaches that a correction factor is determined based on the difference between the one or more anode signals and expected values for the one or more anode signals [0006]. Further, the reference teaches that a correction value or factor may be determined for one or more respective pixels for the selected depth of interaction and radial bin [0054].
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884